NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0093n.06

                                            No. 19-3240

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                    FILED
                                                                                   Feb 10, 2020
                                                                               DEBORAH S. HUNT, Clerk
DARIA SALEH; L.A., a minor; E.A., a minor;          )
B.A., a minor,                                      )
                                                    )        ON APPEAL FROM THE
        Plaintiffs-Appellants,                      )        UNITED STATES DISTRICT
                                                    )        COURT FOR THE SOUTHERN
v.                                                  )        DISTRICT OF OHIO
                                                    )
WILLIAM P. BARR, Attorney General;                  )
                                                                     OPINION
CHRISTOPHER WRAY, Director of Federal               )
Bureau of Investigation; KIRSTJEN M.                )
NIELSEN, Secretary of the Department of             )
Homeland Security, in their individual and          )
official capacity,                                  )
                                                    )
        Defendants-Appellees.                       )
                                                    )

       Before: MOORE, CLAY, and SUTTON, Circuit Judges.

       CLAY, Circuit Judge. Plaintiffs, citizen children of a lawful permanent resident, appeal

the district court’s order dismissing their Declaratory Judgment Act claims brought pursuant to 28

U.S.C. § 2201 for lack of subject-matter jurisdiction. Plaintiffs sought two declarations from the

district court: (1) that agents of the Federal Bureau of Investigation (“FBI”) and United States

Citizenship and Immigration Services (“USCIS”) conspired and fraudulently misled their father

into withdrawing his application for United States citizenship, thereby exposing him to the threat

of removal and exposing Plaintiffs to the risk of separation from their father due to removal; and

(2) that their father is not required to testify in any trial resulting from his plea agreement in his

criminal case. The district court dismissed Plaintiffs’ claims for declaratory relief, finding that
No. 19-3240, Saleh, et al. v. Barr, et al.


neither claim was ripe for judicial review. For the reasons set forth below, we agree with the district

court that Plaintiffs do not have standing to assert their claims. Therefore, we affirm.

                                                  BACKGROUND

A. Factual Background

        Plaintiffs, United States citizen children residing in Dayton, Ohio, bring this action for

declaratory relief through their mother. Plaintiffs’ complaint alleges the following facts, which this

Court accepts as true for the purposes of determining subject-matter jurisdiction at the pleading

stage. See, e.g., Kiser v. Reitz, 765 F.3d 601, 606 (6th Cir. 2014).

        At some point in 2010, Plaintiffs’ father was under investigation for various federal

crimes.1 Plaintiffs’ father is a legal permanent resident (“LPR”) of the United States. According to

Plaintiffs, his LPR status “expires” in 2019.2 R. 1, Pg. ID 3. As of November 2010, Plaintiffs’

father had fully satisfied the requirements to become a United States citizen. He was scheduled to

attend a naturalization ceremony in November 2010. However, one day before the ceremony, an

officer from the Cincinnati office of USCIS advised Plaintiffs’ father not to attend the ceremony

due to “security reasons.” Id. at Pg. ID 4. Plaintiffs’ father did not attend the ceremony. Plaintiffs

allege that the USCIS officer’s statement “was untrue and intended to mislead Plaintiffs’ father

into losing his status as a citizen.” Id.




        1
            Plaintiffs have withheld their father’s name to protect his personal safety.
        2
           Although Plaintiffs allege that their father’s LPR status “expires,” the district court correctly accepted
Defendants’ uncontroverted authority showing that a person does not lose LPR status without adjudication or
intentional abandonment. See R. 29, Pg. ID 108 (citing 8 C.F.R. § 1001.1(p) (LPR status “terminates upon entry of a
final administrative order of exclusion, deportation, removal, or rescission”); Matter of C-J-H, 26 I & N Dec. 284,
287 (BIA 2014) (“The respondent therefore remains a lawful permanent resident until there is a final order of
removal.”); Maintaining Permanent Residence, U.S. Citizenship & Immigr. Servs., https://www.uscis.gov/green-
card/after-green-card-granted/maintaining-permanent-residence (last updated Feb. 17, 2016) (“You will lose your
permanent resident status if an immigration judge issues a final removal order against you.”)).

                                                             2
No. 19-3240, Saleh, et al. v. Barr, et al.


         In June 2011, Plaintiffs’ father was indicted for eleven counts of dealing in firearms without

being a licensed dealer in violation of 18 U.S.C. § 922(a)(1)(A); two counts of the unauthorized

use, transfer, acquisition, alteration, or possession of SNAP benefits in violation of 7 U.S.C.

§ 2024(b); and two counts of wire fraud in violation of 18 U.S.C. § 1343. On October 13, 2011,

Plaintiffs’ father pleaded guilty to one count of each of the offenses charged.

         Prior to entering his plea of guilty, Plaintiffs’ father met with FBI agents. FBI Agent Mark

Dowd told Plaintiffs’ father that the FBI could help him if he worked with the Bureau as an

informant. Specifically, Plaintiffs allege that FBI agents told Plaintiffs’ father that “if he helped

the FBI, they would keep him out of jail and ‘work behind the scenes’ so that when he eventually

had to go to immigration court, his case would be dismissed.” R. 1, Pg. ID 4. Plaintiffs’ father

agreed to work with the FBI as an informant “and met with FBI agents weekly, two to three times

a month, before his plea agreement.” Id. Plaintiffs allege that their father “has been involved in

and supplied information in terrorism cases.” Id.

         Then, in 2012, Plaintiffs’ father received a letter from USCIS requesting that he come to

USCIS’s Cincinnati office. However, FBI Agent Dowd spoke to a representative at the USCIS

office, and Dowd told Plaintiffs’ father not to go to the USCIS office or he would be taken into

custody. “Dowd advised the Plaintiffs’ father to withdraw his request for citizenship, which

Plaintiffs’ father did.” Id. at Pg. ID 5. “Agent Dowd subsequently got the Immigration and

Customs Enforcement (ICE) warrant withdrawn.”3 Id. “Since [2012], Plaintiffs’ father reports




         3
           In the complaint, Plaintiffs initially characterize the paper that their father received as “a letter from the
USCIS office in Cincinnati, telling him to come to their office.” R. 1, Pg. ID 5. Three paragraphs later, they
characterize the paperwork as an “Immigration and Customs Enforcement (ICE) warrant.” Id. Plaintiffs did not enter
the alleged “warrant” or letter into the record in the district court or otherwise provide any allegations about what it
said.

                                                           3
No. 19-3240, Saleh, et al. v. Barr, et al.


annually to USCIS and, states that he is voluntarily working for the FBI and USCIS takes no action

against him.” Id.

        At some point, FBI Agent Michael Newman countered Agent Dowd’s statement that the

FBI would help to get a removal proceeding against Plaintiffs’ father dismissed, telling Plaintiffs’

father that it “does not work that way.” Id. Agent Newman stated that the FBI would argue against

removal if such a proceeding is initiated, but could not promise anything.

        At another point, following his plea agreement and cooperation with the FBI, Plaintiffs’

father was told that he may be required to testify at a trial set for June or July 2018.4 Plaintiffs’

father was told that his identity could not be protected if he testifies. Plaintiffs allege that their

“father was never told during th[e] period before his plea agreement, that he would ever have to

testify in court for the FBI.” Id. at Pg. ID 4. Plaintiffs allege that they “fear for the safety of their

father if he is required to testify in the upcoming [2018] trial.” Id. at Pg. ID 5.

        Lastly, Plaintiffs allege that “[b]ecause the FBI agents herein misrepresented or did not

fully inform the Plaintiffs’ father of their limited ability or lack of ability to intervene in his

immigration status, and because of his reliance on Agent Dowd’s instruction to request the

withdrawal of his citizenship application, although all that remained was his swearing-in, they

have exposed the Plaintiffs’ father to removal from the United States.” Id. at Pg. ID 6. They allege

that separation from their father will deprive them of their father’s “continued love, affection, care

and financial support.” Id.




        4
            Plaintiffs have withheld the name and case number of the 2018 trial.



                                                           4
No. 19-3240, Saleh, et al. v. Barr, et al.


B. Procedural History

        Plaintiffs, represented by counsel, initiated this action for declaratory relief against the

United States Attorney General, agents of the FBI, and officers of the Department of Homeland

Security on May 8, 2018. Plaintiffs allege that “the actions of the Attorney General and the

Department of Justice violate the Due Process Clause of the Fifth and Fourteenth Amendments,

the Equal Protection Clause, the Ninth Amendment, the Tenth Amendment and international

treaties . . . and the customs and conventions of civilized nations.” Id. at Pg. ID 2. Plaintiffs sought

two declarations from the district court:

                   [T]hat this Court declare [1] that the Plaintiffs’ father not be required
                   to testify in the trial scheduled for June or July 2018 (name withheld)
                   or in any trial or other public hearing resulting from the negotiations
                   and the plea agreement in his criminal case . . . and [2] that
                   Defendant agents of the FBI and USCIS conspired and affirmatively
                   and fraudulently misrepresented the reason for the Plaintiffs’ father
                   not to attend his citizenship swearing-in after he had completed and
                   was approved for citizenship, thereby depriving him of the rights
                   and protections of a United States citizen and exposing him to
                   removal from the United States and physical harm and thus exposing
                   the Plaintiffs to the loss of their father and his support, love and care
                   and the violation of their equal protection, due process and Ninth
                   Amendment rights and in violation of international treaties and the
                   customs and conventions of civilized nations.

Id. at Pg. ID 7.

        Defendants moved to dismiss for lack of subject-matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1) and for failure to state a claim on which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6). Defendants argued that the district court

lacked jurisdiction because (1) Plaintiffs failed to identify a waiver of sovereign immunity,

(2) Plaintiffs lack standing to bring their claims, and (3) Plaintiffs’ claims are not ripe for review.

Defendants further argued that even if the district court determined that it could exercise

jurisdiction, it should decline to do so in its discretion under the Declaratory Judgment Act, 28

                                                      5
No. 19-3240, Saleh, et al. v. Barr, et al.


U.S.C. § 2201. After full briefing, the district court dismissed Plaintiffs’ claims for lack of

jurisdiction, finding that “neither of Plaintiffs’ claims for declaratory judgment is ripe.” R. 29, Pg.

ID 106. The district court did not consider Defendants’ other arguments under Rule 12(b)(1) or

(6), finding that the ripeness issue was dispositive of the case.

       Plaintiffs appeal the district court’s judgment granting Defendants’ motion to dismiss.

                                             DISCUSSION

A. Standard of Review

       This Court has an independent duty to assess subject-matter jurisdiction. E.g., Wachovia

Bank v. Schmidt, 546 U.S. 303, 316 (2006); United Liberty Life Ins. Co. v. Ryan, 985 F.2d 1320,

1325 (6th Cir. 1993). “We review a district court’s findings as to whether it had subject matter

jurisdiction de novo.” Jomaa v. United States, 940 F.3d 291, 294 (6th Cir. 2019) (quoting Mehanna

v. USCIS, 677 F.3d 312, 314 (6th Cir. 2012)).

       Article III of the United States Constitution requires federal courts to limit themselves to

hearing only actual “cases” and “controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408

(2013). “The standing doctrine delineates the boundary between justiciable cases and controversies

and those disputes that are not appropriately resolved through judicial process.” Kiser, 765 F.3d at

606. The elements of standing are: “(1) an allegation of an ‘injury in fact,’ which is a concrete

harm suffered by the plaintiff that is actual or imminent, rather than conjectural or hypothetical;

(2) a demonstration of ‘causation,’ which is a fairly traceable connection between the plaintiff's

injury and the complained-of conduct of the defendant; and (3) a demonstration of ‘redressability,’

which is a likelihood that the requested relief will redress the alleged injury.” Friends of Tims Ford




                                                  6
No. 19-3240, Saleh, et al. v. Barr, et al.


v. Tenn. Valley Auth., 585 F.3d 955, 966 (6th Cir. 2009) (quoting Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 102–04 (1998)).

       “Although ‘the core component of standing is an essential and unchanging part of the case-

or-controversy requirement of Article III,’ the Supreme Court has recognized that ‘some of [the

standing doctrine’s] elements express merely prudential considerations that are part of judicial

self-government.’” Kiser, 765 F.3d at 606 (alteration in original) (quoting Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992)). The ripeness doctrine is “drawn both from Article III

limitations on judicial power and from prudential reasons for refusing to exercise jurisdiction.” Id.

(quoting Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 57 n.18 (1993)). The doctrine “aims ‘to

prevent the courts, through premature adjudication, from entangling themselves in abstract

disagreements.’” Hill v. Snyder, 878 F.3d 193, 213 (6th Cir. 2017) (quoting Thomas v. Union

Carbide Agric. Prods. Co., 473 U.S. 568, 580 (1985)). Ripeness “becomes an issue when a case

is anchored in future events that may not occur as anticipated, or at all,” Cleveland Branch,

N.A.A.C.P. v. City of Parma, 263 F.3d 513, 533 (6th Cir. 2001) (quoting Nat’l Rifle Ass’n of Am.

v. Magaw, 132 F.3d 272, 284 (6th Cir. 1997)), and “separates those matters that are premature

because the injury is speculative and may never occur from those that are appropriate for the

court’s review,” Magaw, 132 F.3d at 280.

       This Court recently stated in Kiser v. Reitz that “the Supreme Court has cast into some

doubt ‘the continuing vitality’ of the long-established prudential aspects of the ripeness doctrine,

specifically the aspects that concern hardship to the parties and fitness of the dispute for

resolution.” 765 F.3d at 607 (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 167

(2014)). We found that the Supreme Court in Driehaus “addressed the constitutional component

of ripeness in terms of standing,” id. (citing Driehaus, 573 U.S. at 158 n.5), and therefore analyzed


                                                 7
No. 19-3240, Saleh, et al. v. Barr, et al.


the plaintiff’s claim, “which was dismissed as unripe by the district court, using the constitutional

standing framework,” id. In line with our reasoning in Kiser, we analyze Plaintiffs’ claims, which

the district court dismissed as unripe, under the constitutional standing framework. For the reasons

that follow, we find that Plaintiffs do not have standing to bring either of their claims for

declaratory relief.


B. Removal of Plaintiffs’ Father

        Plaintiffs seek a declaration that agents of the FBI and USCIS conspired to prevent their

father from obtaining citizenship in part by making false representations during his plea

negotiations in his criminal case, thereby exposing him to the threat of removal and exposing

Plaintiffs to the risk of separation from their father if he is removed. The district court found that

Plaintiffs’ claim was not ripe for judicial review because, “[i]n order for Plaintiffs’ father to be

removed from the country, a series of events would have to occur.” R. 29, Pg. ID 107. Specifically,

Plaintiffs’ father would be subject to deportation only if he “does not apply for citizenship; [DHS]

brings removal proceedings against their father in the future; an immigration judge determines that

their father is removable and enters an order of removal; the [BIA] and a federal court of appeals

uphold the immigration judge’s decision; and their father is removed.” Id. at Pg. ID 107–08

(quoting R. 23, Pg. ID 84). Plaintiffs have not demonstrated that any of these possibilities is likely

to occur. Plaintiffs do not allege that any removal proceeding has been initiated against their father.

While Plaintiffs say that their father received an “ICE warrant” in 2012, they also allege that FBI

Agent Dowd subsequently had that warrant withdrawn. Plaintiffs do not allege that their father has

received any Notice to Appear in the last seven years, or that any immigration proceeding has been

initiated against him. Moreover, even if a removal proceeding had been initiated against Plaintiffs’

father, Plaintiffs would not be able “to prove in advance that the judicial system will lead to any

                                                  8
No. 19-3240, Saleh, et al. v. Barr, et al.


particular result in [their father’s] case.” Whitmore v. Arkansas, 495 U.S. 149, 159–60 (1990).

Accordingly, we find that the removal of Plaintiffs’ father is highly “speculative and may never

occur.” Magaw, 132 F.3d at 280. To the extent that Plaintiffs’ claim seeks prospective relief to

prevent the removal of their father, we agree with the district court that such a claim is not ripe for

judicial review.

       Plaintiffs attempt to navigate around the ripeness issue at the heart of their case by arguing

that the exposure to the risk of their father’s removal is itself injury in fact, rather than his actual

removal. Plaintiffs contend that the FBI’s past alleged conduct—fraudulently misrepresenting the

Bureau’s ability to intervene in an immigration proceeding and encouraging their father to

withdraw his application for citizenship—constitute an injury that occurred in the past, and the

exposure to the risk of being separated from their father by removal is the present effect of that

injury. They claim that, but for Defendants’ actions, they “would have the security of a permanent

father who is a United States citizen” but “[t]hey do not now possess that security.” Appellants’

Br. at 7. However, even framed in this way, Plaintiffs fail to satisfy the constitutional requirements

of the standing doctrine.

       Turning first to the injury-in-fact requirement, Plaintiffs fail to allege a concrete injury to

their legal interests resulting from Defendants’ actions. For purposes of Article III, injury in fact

is “an invasion of a legally protected interest which is (a) concrete and particularized, and

(b) ‘actual or imminent, not “conjectural” or “hypothetical.”’” Lujan, 504 U.S. at 560 (citations

and footnote omitted). Regarding a “legally protected interest,” Plaintiffs allege that the FBI’s

actions in this case exposed them to the risk of separation from their father, and that this violates

their due-process and equal-protection rights, among others. It is unclear whether Plaintiffs have a

“legally protected interest” in the security of a father who is permanently in the United States. See,


                                                   9
No. 19-3240, Saleh, et al. v. Barr, et al.


e.g., Hernandez-Lara v. Holder, 563 F. App’x 401, 403 (6th Cir. 2014) (“[T]he law on this point

is settled: a United States-citizen child’s constitutional rights are not implicated by the

government’s otherwise valid decision to deport that child’s parents.” (collecting cases)). Still, this

Court must be careful to avoid the “confusion” that results when courts conflate “the question [of]

whether a plaintiff states a claim for relief” with “the justiciability of a dispute.” Bond v. United

States, 564 U.S. 211, 219 (2011). Therefore, in an abundance of caution and only for the purpose

of determining if Plaintiffs’ claim is justiciable, we assume without deciding that Plaintiffs have

alleged a legally protected interest.

       Even with the benefit of that assumption in their favor, however, Plaintiffs have not

demonstrated a concrete injury to their interest. “A ‘concrete’ injury must be ‘de facto’; that is, it

must actually exist.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). Thus, the Supreme

Court has “said many times before” that “[a]llegations of possible future injury do not satisfy the

requirements of Art[icle] III.” Whitmore, 495 U.S. at 158; accord, e.g., Kanuszewski v. Mich.

Dep’t of Health & Human Servs., 927 F.3d 396, 405 (6th Cir. 2019). This general rule “does not

mean, however, that the risk of real harm cannot satisfy the requirement of concreteness.” Spokeo,
136 S. Ct. at 1549. Instead, a threat of future harm can satisfy the injury-in-fact requirement of

Article III standing if “there is a ‘substantial risk’ that the harm will occur.” Kanuszewski, 927
F.3d at 405 (quoting Clapper, 568 U.S. at 414 n.5).

       There are at least two types of cases in which courts have held that a substantial risk of

future harm alone constitutes a concrete injury in fact. First, the Supreme Court has found that

standing is satisfied when “a reasonable probability of future injury comes accompanied with

present injury that takes the form of reasonable efforts to mitigate the threatened effects of the

future injury or to prevent it from occurring.” Clapper, 568 U.S. at 437 (emphasis preserved).


                                                  10
No. 19-3240, Saleh, et al. v. Barr, et al.


Thus, in Monsanto Co. v. Geerston Seed Farms, 561 U.S. 139 (2010), the Court found that certain

alfalfa-farmer plaintiffs had standing “because the plaintiffs would suffer present harm by trying

to combat the threat” of contamination to their conventional alfalfa crops if the Department of

Agriculture decided to deregulate genetically engineered alfalfa. Clapper, 568 U.S. at 438; see

also id. at 437–39 (clarifying the Court’s holding in Monsanto Co., 561 U.S. at 153–55). For

example, the plaintiffs “‘would have to conduct testing to find out whether and to what extent their

crops have been contaminated.’ . . . And they would have to take ‘measures to minimize the

likelihood of potential contamination and to ensure an adequate supply of non-genetically-

engineered alfalfa.’” Id. (quoting Monsanto Co., 561 U.S. at 154). The Supreme Court found that

the present harms that the plaintiffs would suffer, even if the potential future harm did not occur,

were “sufficiently concrete to satisfy the injury-in-fact prong of the constitutional standing

analysis.” Id. (quoting Monsanto Co., 561 U.S. at 155). Similarly, in the data-breach context, this

Court has suggested that a “[p]laintiffs’ allegations of a substantial risk of harm, coupled with

reasonably incurred mitigation costs, are sufficient to establish a cognizable Article III injury at

the pleading stage of the litigation.” Galaria v. Nationwide Mut. Ins. Co., 663 F. App’x 384, 388

(6th Cir. 2016).

       Second, the Supreme Court has found that a plaintiff adequately alleges a concrete harm

sufficient to satisfy the injury-in-fact requirement when she alleges “an intention to engage in a

course of conduct arguably affected with a constitutional interest, but proscribed by a statute, and

there exists a credible threat of prosecution thereunder.” Driehaus, 573 U.S. at 159 (quoting

Babbitt v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979)). In such pre-enforcement

cases, the plaintiff must demonstrate an “intention to engage in a course of conduct arguably

affected with a constitutional interest” and a credible threat of future prosecution, such that she is


                                                 11
No. 19-3240, Saleh, et al. v. Barr, et al.


chilled from engaging in her intended course of conduct. Id. So, for example, this Court has found

that a plaintiff has standing to bring a pre-enforcement challenge where he faces a credible threat

that regulations will be enforced against him if he engages in commercial speech protected by the

First Amendment. See Kiser, 765 F.3d at 609–10.

       Other types of substantial risk of future harm may satisfy Article III’s concreteness

requirement, but these cases clarify the general rule that mere exposure to a vague risk of possible

harm, without more, is insufficient for Article III standing. E.g., Whitmore, 495 U.S. at 158; accord

Clapper, 568 U.S. at 410 (holding that the plaintiffs lack Article III standing based on “highly

speculative fear” that injury will occur). In the instant case, Plaintiffs have not alleged any facts

that demonstrate an imminent, concrete injury in fact. Plaintiffs do not allege any injury from

reasonable efforts to mitigate a substantial likelihood of future harm, e.g., Monsanto Co., 561 U.S.

at 154–55, and they do not allege any intended conduct in which they are prevented from engaging

for fear of prosecution, e.g., Driehaus, 573 U.S. at 159. Instead, Plaintiffs allege the purely psychic

harm of worry about the possibility of their father’s removal, which Plaintiffs have not shown is

likely to occur. Without more, we find that Plaintiffs have failed to satisfy the injury-in-fact

requirement of Article III standing.

       In a final attempt to demonstrate concrete injury, Plaintiffs point to this Court’s prior

decision in Hamdi v. Napolitano, 620 F.3d 615 (6th Cir. 2010). In Hamdi, a plaintiff child sought

“judicial review of his mother’s order of removal and cancellation of that order.” Id. at 626. This

Court agreed with the district court that the citizen child of an alien parent had standing to assert

his own distinct constitutional rights, which were implicated by the final order of removal against

his mother. Id. at 624. Notwithstanding that the child had standing to assert his own constitutional

rights, this Court found that the child had failed to state a claim upon which relief could be granted


                                                  12
No. 19-3240, Saleh, et al. v. Barr, et al.


because “under the current interpretation of [8 U.S.C.] § 1252(b)(9), no federal court has the

authority to review the order of removal of [plaintiff’s] mother . . . to determine whether a violation

of the child[’s] constitutional rights renders the imposition of the mother’s removal order

invalid . . . .” Id. at 628. While the Hamdi plaintiff’s complaint was ultimately dismissed for failure

to state a claim, id. at 628–29, there was an order of removal already entered against the plaintiff’s

mother at the time of his suit. Thus, the Hamdi plaintiff was able to allege a concrete, imminent

injury-in-fact and that his injury could, at least theoretically, be redressed by a favorable decision

from the district court canceling his mother’s order of removal. In contrast, as discussed above,

Plaintiffs in the present case do not plausibly allege that their father’s removal is likely and

imminent (or even, as in Hamdi, that an order of removal has already been entered against him).

         Next, even assuming that Plaintiffs could demonstrate concrete injury in fact, they have

not alleged any “hindrance” preventing their father from raising his own claims, either to challenge

his plea in his criminal case or to challenge his possible removal in a future removal proceeding.5

Kowalski v. Tesmer, 543 U.S. 125, 129 (2004). If the FBI did, in fact, fraudulently induce

Plaintiffs’ father into entering a guilty plea in his criminal case, then Plaintiffs’ father could seek

to redress that constitutional injury himself. For example, he might file a motion to vacate, set

aside, or correct his sentence under 28 U.S.C. § 2255, challenging his plea as unknowing or

involuntary, or pursue other avenues for relief. Plaintiffs have not alleged any reason why he would

be unable to do so. In addition, Plaintiffs have not provided any reason why their father would not

be able to assert his own rights in a removal proceeding, assuming one is initiated, and then on

appeal to this Court, assuming that both the Immigration Judge and the Board of Immigration



         5
          In this way, too, the present case is distinguishable from Hamdi, in which the plaintiff’s mother had already
asserted her rights in a removal proceeding. 620 F.3d at 623.

                                                         13
No. 19-3240, Saleh, et al. v. Barr, et al.


Appeals find against him. Plaintiffs cannot bootstrap their way into federal court by asserting past

harm to a non-party without alleging any “hindrance preventing the third party from raising his

own claim.” Moody v. Mich. Gaming Control Bd., 847 F.3d 399, 402 (6th Cir. 2017).

       Lastly, even if we were to find that Plaintiffs had demonstrated concrete injury in fact and

hindrance to their father’s ability to assert his own rights, it is entirely unclear how a favorable

decision from the district court would redress the alleged injury. In this case, Plaintiffs seek a

declaration from the district court that the FBI and USCIS fraudulently induced their father into

withdrawing his citizenship application and thereby exposed Plaintiffs to the risk of separation

from their father if he is removed. But, Plaintiffs have not shown how the declaration that they

seek would minimize their insecurity about their father’s removal in any way. This is because with

or without the requested declaration, Plaintiffs’ father could still face deportation proceedings at

any time, and Plaintiffs have not provided any reason for this Court to conclude that the declaration

they seek would somehow prevent his removal. Therefore, Plaintiffs have failed to prove that it is

“‘likely’ as opposed to merely ‘speculative’” that their insecurity about their father’s removal will

be redressed by a favorable decision declaring that the FBI’s actions in their father’s criminal case

exposed Plaintiffs to the risk of separation from their father. Lujan, 504 U.S. at 561 (quoting Simon

v. E. Ky. Welfare Rights Org., 426 U.S. 26, 38, 43 (1976)).

       For these reasons, we hold that Plaintiffs’ first claim for declaratory relief fails for lack of

standing.


C. Plaintiffs’ Father’s Trial Testimony

       Plaintiffs’ second claim for declaratory relief fares no better. Plaintiffs request a declaration

that their father is not required to testify in a trial scheduled for June or July 2018 (the name and

case number of which were withheld by Plaintiffs) “or in any trial or other public hearing resulting

                                                  14
No. 19-3240, Saleh, et al. v. Barr, et al.


from the negotiations and the plea agreement in his criminal case.” R. 1, Pg. ID 7. They allege that

they “fear for the safety of their father if he is required to testify in the upcoming [2018] trial.” Id.

at Pg. ID 5.

        Plaintiffs’ claim regarding the 2018 trial is moot. “The test for mootness is whether the

relief sought would, if granted, make a difference to the legal interests of the parties.” Bowman v.

Corr. Corp. of Am., 350 F.3d 537, 550 (6th Cir. 2003) (quoting McPherson v. Mich. High Sch.

Athletic Ass’n, 119 F.3d 453, 458 (6th Cir. 1997) (en banc)). The 2018 criminal trial in which

Plaintiffs’ father testified has already been completed. In the district court, the parties jointly

moved to stay the present case until the completion of the criminal case in which Plaintiffs’ father

was testifying, and the court granted the motion. The stay was lifted following the completion of

the criminal trial. Therefore, the declaration that Plaintiffs seek would have no effect on their

father’s interest against testifying in the already-completed 2018 trial in which he already testified.

The claim is moot.

        To the extent that Plaintiffs’ claim requests prospective relief regarding any future trials in

which their father might testify, the district court correctly found that Plaintiffs’ claim is not ripe.

Ripeness requires an injury in fact that is “certainly impending.” Cleveland Branch, N.A.A.C.P.,
263 F.3d at 533 (quoting Magaw, 132 F.3d at 280). Plaintiffs have not alleged any upcoming trials

in which their father has been subpoenaed to testify. Thus, they have failed to allege a “certainly

impending” injury in fact. Moreover, to the extent that Plaintiffs’ claim is premised on the potential

for unknown third parties to harm their father, they do not have standing to bring such a claim.

See, e.g., Crawford v. U.S. Dep’t of Treasury, 868 F.3d 438, 455 (6th Cir. 2017) (“When a

plaintiff’s alleged injury is the result of ‘the independent action of some third party not before the




                                                   15
No. 19-3240, Saleh, et al. v. Barr, et al.


court,’ the plaintiff generally lacks standing to seek its redress.” (quoting Simon, 426 U.S. at 42)).

Therefore, Plaintiffs’ second claim for declaratory relief is nonjusticiable.

                                             CONCLUSION

       Plaintiffs do not have standing to bring either of their claims for declaratory relief. Plaintiffs

have failed to demonstrate injury in fact and redressability with respect to a declaration regarding

their father’s possible removal, and Plaintiffs’ claim regarding their father’s trial testimony is

nonjusticiable for reasons of mootness and ripeness. Therefore, we affirm the decision of the

district court dismissing Plaintiffs’ claims for want of jurisdiction.




                                                  16